Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action 
This is in response to the non-provisional application filed 02/28/2020. 
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 21, 24-38 of U.S. Patent No. 10,617,558
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 generally recite a cannula and ocular implant delivery system that includes a cannula with an asymmetric tip at the distal end which is generally recited in claims 1-16. Claims 21-30 generally recite a method of inserting the ocular implant allowing an upper camming surface of the 
distal tip to contact scleral tissue of the eye to guide the distal tip and at part of the opening into Schlemm's canal;  allowing a lower camming surface of the distal tip to contact a scleral spur of the eye to guide the distal tip and opening into Schlemm's canal;  and advancing the ocular implant the lumen and through the opening into Schlemm's canal, generally recited in claims 21, 24-38.
It is clear that all the elements of claims 1-30 are to be found in claims 1-16, 21, 24-38.  The difference between claims 1-30 of the application and claims 1-16, 21, 24-38 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1-16, 21, 24-38 of the patent is in effect a “species” of the “generic” invention of claims 1-30.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 2010/0121342 (Schieber et al.) in view of U.S. Patent Publication Number 2002/0013553 (Pajunk et al.)
Regarding claims 1-4, 6, 7, 10, 11 Schieber et al. discloses as shown in Figures 21-30 a cannula (cannula 2108, 2962 see paragraphs [0105], [0121]) capable of delivering an ocular implant into Schlemm's canal of an eye, comprising: a curved body member adapted to extend along a medial plane through an anterior chamber of the eye to achieve tangential entry into Schlemm's canal;  the body member comprising a lumen capable of directing the ocular implant from a location outside of the eye to a location within Schlemm’s canal; an opening at a distal end of the lumen; a trough portion (inner surface of cannula exposed by opening 2169, see paragraph [0105]) formed by an opening (2169) extending along a distal portion of the rigid curved tube;  and an asymmetric tip disposed at a distal end of the trough portion, the asymmetric tip being located at an intersection between an upper camming surface and a lower camming surface, the upper camming surface being capable of contacting scleral tissue of the eye to guide the trough portion into Schlemm's canal, the lower camming surface being capable of contacting a scleral spur of the eye to guide the trough portion into Schlemm's canal, an ocular implant (ocular implant 100, see paragraph [0065]) configured to be carried inside the rigid curved cannula and advanced distally through the rigid curved cannula and along the trough portion into Schlemm's canal, wherein the asymmetric tip has an asymmetric V-shape, wherein the cannula is shaped and dimensioned so that at least part of the opening can be advanced into Schlemm's canal while a first portion of the body member is disposed inside the anterior chamber and a second portion of the body member extends through an incision in the eye to a location outside of the eye, wherein the upper camming surface is shorter than the lower camming surface.
Schieber fails to disclose the tip is an asymmetric tip disposed at a distal end of the body member offset from and asymmetrical about the medial plane, the asymmetric tip being located at an intersection between an upper camming surface and a lower camming surface.
Pajunk, from a related field of endeavor  teaches as similar cannula (cannula 30, see paragraph [0036]) as shown in Figures 4A, B, used for the same purpose of advancing through the body to provide a treatment, wherein the tip an asymmetric tip disposed at a distal end of the body member offset from and asymmetrical about the medial plane, the asymmetric tip being located at an intersection between an upper camming surface and a lower camming surface, wherein the asymmetric tip is capable of not pierce the scleral tissue (if it is advanced but not through the scleral tissue), wherein the asymmetric tip is capable of piercing the trabecular meshwork (if it is advanced hard enough) ; wherein the asymmetric tip has an asymmetric V-shape; and paragraphs [0019], [0047]; , wherein the asymmetric tip is in a position offset from a central axis of the opening; wherein the body member extends along a medial plane, the asymmetric tip being asymmetric about the medial plane and the opening being symmetric about the medial plane for the purpose of configuring the cannula to adjust the tip in the lateral direction if the cannula is rotated.  See paragraph [0019].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the cannula disclosed by Schieber such that the tip is an asymmetric tip disposed at a distal end of the body member offset from and asymmetrical about the medial plane, the asymmetric tip being located at an intersection between an upper camming surface and a lower camming surface in order to allow for slight adjustments of the tip in the lateral direction.
Regarding claim 5, Schieber et al. fails to disclose in embodiments shown in Figures 21-30 the asymmetric tip is sufficiently blunt to slide along an outer wall of Schlemm's canal without cutting the scleral tissue underlying the outer wall of Schlemm's canal. 
In a related embodiment shown in Figures 17A,B Schieber discloses it is known to configure the asymmetric tip is sufficiently blunt to slide along an outer wall of Schlemm's canal without cutting the scleral tissue underlying the outer wall of Schlemm's canal, in order to avoid tearing or cutting of tissue when the distal end of beveled tip is inserted into Schlemm's canal. See paragraph [0098].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the asymmetric tip in embodiments shown in Figures 21-30 such that the asymmetric tip is sufficiently blunt to slide along an outer wall of Schlemm's canal without cutting the scleral tissue underlying the outer wall of Schlemm's canal in order to avoid tearing or cutting of tissue when the distal end of beveled tip is inserted into Schlemm's canal.
Regarding claims 8, 9 Schieber et al. fails to disclose in embodiments shown in Figures 21-30 the diameter of the rigid curved tube is approximately 400-500 microns.
In a related embodiment shown in Figures 16 Schieber et al. discloses an equivalent configuration, configured to perform substantially the same function in substantially the same manner, wherein the diameter of the rigid curved tube is approximately .010 - .03 inches, which is between 400-500 microns (254-762). See paragraph [0095].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the diameter of the rigid curved tube is approximately 400-500 microns, because it would only require the substitution of one known alternative configuration for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regarding claims 12-15, 17, 19, 20 Schieber et al. discloses as shown in Figures 21-30 an ocular implant and delivery system, comprising: a curved cannula (cannula 2108, 2962 see paragraphs [0105], [0121]) capable of extending along a medial plane through an anterior chamber of an eye to achieve tangential entry into Schlemm's canal of the eye, the cannula comprising a lumen configured to direct the ocular implant from a location outside of the eye to a location within Schlemm's canal;  an opening at a distal end of the lumen;  an ocular implant (implant 100, see paragraph ) configured to be carried inside the curved cannula and advanced distally through the lumen and opening of the curved cannula into Schlemm's canal;  and a tip disposed at a distal end of the curved cannula offset from, and  about, the medial plane, the tip being located at an intersection between an upper camming surface and a lower camming surface, the upper camming surface being capable of contacting scleral tissue of the eye to guide the trough portion into Schlemm's canal, the lower camming surface being capable of contacting a scleral spur of the eye to guide the distal end of the cannula and at least part of the opening into Schlemm's canal, wherein the upper camming surface is shorter than the lower camming surface, wherein the curved cannula is shaped and dimensioned so that at least part of the opening can be advanced into Schlemm's canal while a first portion of the curved cannula is disposed inside the 
anterior chamber and a second portion of the curved cannula extends through an incision in the eye to a location outside of the eye. 
Schieber fails to disclose the tip is an asymmetric tip disposed at a distal end of the body member offset from and asymmetrical about the medial plane, the asymmetric tip being located at an intersection between an upper camming surface and a lower camming surface.
Pajunk, from a related field of endeavor  teaches as similar cannula (cannula 30, see paragraph [0036]) as shown in Figures 4A, B, used for the same purpose of advancing through the body to provide a treatment, wherein the tip an asymmetric tip disposed at a distal end of the body member offset from and asymmetrical about the medial plane, the asymmetric tip being located at an intersection between an upper camming surface and a lower camming surface, wherein the asymmetric tip is capable of not pierce the scleral tissue (if it is advanced but not through the scleral tissue), wherein the asymmetric tip is capable of piercing the trabecular meshwork (if it is advanced hard enough) ; wherein the asymmetric tip has an asymmetric V-shape; and paragraphs [0019], [0047]; , wherein the asymmetric tip is in a position offset from a central axis of the opening; wherein the body member extends along a medial plane, the asymmetric tip being asymmetric about the medial plane and the opening being symmetric about the medial plane for the purpose of configuring the cannula to adjust the tip in the lateral direction if the cannula is rotated.  See paragraph [0019].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the cannula disclosed by Schieber such that the tip is an asymmetric tip disposed at a distal end of the body member offset from and asymmetrical about the medial plane, the asymmetric tip being located at an intersection between an upper camming surface and a lower camming surface in order to allow for slight adjustments of the tip in the lateral direction.
Regarding claim 16, Schieber et al. fails to disclose in embodiments shown in Figures 21-30 the asymmetric tip is sufficiently blunt to slide along an outer wall of Schlemm's canal without cutting the scleral tissue underlying the outer wall of Schlemm's canal. 
In a related embodiment shown in Figures 17A,B Schieber discloses it is known to configure the asymmetric tip is sufficiently blunt to slide along an outer wall of Schlemm's canal without cutting the scleral tissue underlying the outer wall of Schlemm's canal, in order to avoid tearing or cutting of tissue when the distal end of beveled tip is inserted into Schlemm's canal. See paragraph [0098].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the asymmetric tip in embodiments shown in Figures 21-30 such that the asymmetric tip is sufficiently blunt to slide along an outer wall of Schlemm's canal without cutting the scleral tissue underlying the outer wall of Schlemm's canal in order to avoid tearing or cutting of tissue when the distal end of beveled tip is inserted into Schlemm's canal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771